Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.

Detailed Action
Applicant amended claims 1, 6-9, and 14-20 and presented claims 1-20 for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Djabarov et al., Patent No.: US 8,204,897 (Djabarov), in view of LeBeau et al., Patent No.: US 9,582,549 (LeBeau).

Claim 1.	Djabarov teaches:
A method, comprising:
receiving, by a first application running on a device, first user input comprising at least a portion of a first search term; (col. 4, ll. 51-63; col. 10, ll. 25-47, a search application receives a user partial input)
determining that the at least the portion of the first search term is included in content of a second application; (FIG. 3, “Calvin Armstrong”, a content of Contacts application, is suggested in response to “cal” as entered by the user)
Djabarov did not specifically teach but LeBeau teaches:
displaying, in response to determining that the at least the portion of the first search term is included in the content of the second application, a graphical element for activating a search filter that limits search results to the content of the second application; (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the search result is limited to the user selection of a second application such as OS, Media Player, Search Service)
receiving, by the first application, second user input comprising selection of the graphical element; (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the search result is limited to the user selection of a second application such as OS, Media Player, Search Service)
responsive to receiving the selection of the graphical element, sending, by the first application and to the second application, a search request comprising the at least the portion of the first search term; (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the filtered search result is generated by sending the search terms to the second application, e.g., OS, Media Player, Search Service)
receiving, from the second application and in response to the search request, at least one completion suggestion or search result based on a search performed on the content of the second application using the at least the portion of the first search term; and (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the filtered search result is generated in response to the user selected application, e.g., OS, Media Player, Search Service and the user query)
providing the at least one completion suggestion or search result. (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the filtered search result is generated in response to the user selected application, e.g., OS, Media Player, Search Service and the user query: “Certain operations by a user may also occur across corpora, such as where a contact's name comes up in the middle of a user's entering of a query, and the user selects the contact name for a web search. The name may then be submitted to a web search service and web search results may be returned, rather than opening a contact record for that person”; col. 7, ll. 11-22: “The results are shown generally in the form of a suggestions box that may pop up temporarily below a search entry box that is generated by the search application 100…The first result is a search suggestion that, if selected by the user, will cause the device to perform a web search for the term that has been entered so far”)
Djabarov retrieves the information that is relevant to a string of characters typed into a search box and provides for a user to select a suggestion and limits a further search result or suggestion to the selected suggestion as shown FIGs. 3-7B. For example, in response to search input “cal”, “Calvin Armstrong” which is a content of “Contact” application is suggested and , in response to the user selection, further suggestions as shown in FIG. 6A is limited to Calvin Armstrong. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for displaying, in response to determining that the at least the portion of the first search term is included in the content of the second application, a graphical element for activating a search filter that limits search results to the content of the second application; receiving, by the first application, second user input comprising selection of the graphical element; responsive to receiving the selection of the graphical element, sending, by the first application and to the second application, a search request comprising the at least the portion of the first search term; receiving, from the second application and in response to the search request, at least one completion suggestion or search result based on a search performed on the content of the second application using the at least the portion of the first search term; and; providing the at least one completion suggestion or search result because doing so would provide an alternative presentation of search results/suggestions in response to the user query and further provide for selection of a source for limiting the search results/suggestions to the selected source.

Claim 9.	Djabarov teaches:	
A device, comprising: at least one processor; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor to: 
receive, by a first application running on the device, first user input comprising at least a portion of a first search term; (col. 4, ll. 51-63; col. 10, ll. 25-47, a search application receives a user partial input)
determine that the at least the portion of the first search term is included in content of a second application; the second application being installed on the device (col. 4, ll. 51-63; col. 10, ll. 25-47, a data item/ the second application is identified in response to the user input for suggestion; a “data item can be a standalone file, such as a document or an application”; col. 5, ll. 20-22 and ll. 55-56, wherein second application is installed on the user device; FIG. 3, “Calvin Armstrong”, a content of Contacts application, is suggested in response to “cal” as entered by the user)
Djabarov did not specifically teach but LeBeau teaches:
display, in response to determining that the at least the portion of the first search term is included in the content of the second application, a graphical element for activating a search filter that limits search results to the content of the second application; (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the search result is limited to the user selection of a second application such as Web, Contact, etc.)
receive, by the first application, second user input comprising selection of the graphical element; (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the search result is limited to the user selection of a second application such as Web, Contact, etc.)
send, by the first application and to the second application, a search request comprising the at least the portion of the first search term; (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the filtered search result is generated by sending the search terms to the second application, e.g., OS, Media Player, Search Service)
receive, from the second application and in response to the search request, at least one completion suggestion or search result based on a search performed on the content of the second application; and (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the filtered search result is generated in response to the user selected application, e.g., OS, Media Player, Search Service and the user query)
provide the at least one completion suggestion or search result. (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the filtered search result is generated in response to the user selected application, e.g., Web and the user query: “Certain operations by a user may also occur across corpora, such as where a contact's name comes up in the middle of a user's entering of a query, and the user selects the contact name for a web search. The name may then be submitted to a web search service and web search results may be returned, rather than opening a contact record for that person”; col. 7, ll. 11-22: “The results are shown generally in the form of a suggestions box that may pop up temporarily below a search entry box that is generated by the search application 100…The first result is a search suggestion that, if selected by the user, will cause the device to perform a web search for the term that has been entered so far”)
Djabarov retrieves the information that is relevant to a string of characters typed into a search box and provides for a user to select a suggestion and limits a further search result or suggestion to the selected suggestion as shown FIGs. 3-7B. For example, in response to search input “cal”, “Calvin Armstrong” which is a content of “Contact” application is suggested and , in response to the user selection, further suggestions as shown in FIG. 6A is limited to Calvin Armstrong. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for display, in response to determining that the at least the portion of the first search term is included in the content of the second application, a graphical element for activating a search filter that limits search results to the content of the second application; receive, by the first application, second user input comprising selection of the graphical element; send, by the first application and to the second application, a search request comprising the at least the portion of the first search term; receive, from the second application and in response to the search request, at least one completion suggestion or search result based on a search performed on the content of the second application; and provide the at least one completion suggestion or search result. because doing so would provide an alternative presentation of search results/suggestions in response to the user query and further provide for selection of a source for limiting the search results/suggestions to the selected source.

Claim 17.	Djabarov teaches:
A computer program product comprising code, stored in a non-transitory computer-readable storage medium, the code comprising:
code to receive, by a first application running on a device, first user input within a search input field, the first user input comprising at least a portion of a first search term; (col. 4, ll. 51-63; col. 10, ll. 25-47, a search application receives a user partial input within a search input field)
code to determine that the at least the portion of the first search term is included in content of a second application corresponds to the first search term; (col. 4, ll. 51-63; col. 10, ll. 25-47, a data item/ the second application is identified in response to the user input for suggestion; a “data item can be a standalone file, such as a document or an application”)
Djabarov did not specifically teach but LeBeau teaches:
code to display, in response to determining that the at least the portion of the first search term is included in the content of the second application, a graphical element for activating a search filter that limits search results to the content of the second application; (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the search result is limited to the user selection of a second application such as Web, Contact, etc.)
code to receive, by the first application, second user input comprising selection of the graphical element; (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the search result is limited to the user selection of a second application such as Web, Contact, etc.)
code to send, in response to receiving the second user input, a search request to the second application, the search request comprising the at least the portion of the first search term; (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the filtered search result is generated by sending the search terms to the second application, e.g., OS, Media Player, Search Service)
code to receive, from the second application and in response to the search request, at least one completion suggestion or search result based on a search performed on the content of the second application; and (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the filtered search result is generated in response to the user selected application, e.g., OS, Media Player, Search Service and the user query)
code to provide, by the first application, the at least one completion suggestion or search result. (LeBeau, FIG. 1, col. 5, l. 41-col. 6, l. 43, wherein the filtered search result is generated in response to the user selected application, e.g., Web and the user query: “Certain operations by a user may also occur across corpora, such as where a contact's name comes up in the middle of a user's entering of a query, and the user selects the contact name for a web search. The name may then be submitted to a web search service and web search results may be returned, rather than opening a contact record for that person”; col. 7, ll. 11-22: “The results are shown generally in the form of a suggestions box that may pop up temporarily below a search entry box that is generated by the search application 100…The first result is a search suggestion that, if selected by the user, will cause the device to perform a web search for the term that has been entered so far”)
Djabarov retrieves the information that is relevant to a string of characters typed into a search box and provides for a user to select a suggestion and limits a further search result or suggestion to the selected suggestion as shown FIGs. 3-7B. For example, in response to search input “cal”, “Calvin Armstrong” which is a content of “Contact” application is suggested and , in response to the user selection, further suggestions as shown in FIG. 6A is limited to Calvin Armstrong. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for code to display, in response to determining that the at least the portion of the first search term is included in the content of the second application, a graphical element for activating a search filter that limits search results to the content of the second application; code to receive, by the first application, second user input comprising selection of the graphical element; code to send, in response to receiving the second user input, a search request to the second application, the search request comprising the at least the portion of the first search term; code to receive, from the second application and in response to the search request, at least one completion suggestion or search result based on a search performed on the content of the second application; and code to provide, by the first application, the at least one completion suggestion or search result because doing so would provide an alternative presentation of search results/suggestions in response to the user query and further provide for selection of a source for limiting the search results/suggestions to the selected source.

Claim 2.	The method of claim 1, wherein at least part of the content of the second application is locally stored on the device. (Djabarov, col. 6, ll. 16-28, suggestions are provided using both the local device and networked sources; )
Claim 10 is rejected under the same rationale as claim 2.

Claim 3.	The method of claim 2, wherein the at least one completion suggestion or search result is obtained from the locally-stored content of the second application. (Djabarov, col. 6, ll. 16-28, suggestions are provided using both the local device and networked sources)
Claim 11 is rejected under the same rationale as claim 3.

Claim 4.	The method of claim 1, wherein at least part of the content of the second application is remote from the device. (Djabarov, col. 6, ll. 16-28, suggestions are provided using both the local device and networked sources)
Claim 12 is rejected under the same rationale as claim 4.

Claim 5.	The method of claim 4, wherein the at least one completion suggestion or search result is obtained from a remote service corresponding to the second application. (Djabarov, col. 5, ll. 23-33, a search server is a remote service corresponding to a second application) 
Claim 13 is rejected under the same rationale as claim 5.

Claim 6.	The method of claim 1, further comprising:
receiving third user input comprising a second search term, wherein the first search term does not correspond to a name of the second application, and wherein the sending comprises sending the second search term to the second application, for performing the search based on the second search term. (Djabarov, col. 15, ll. 20-59, a new query portion is a third user input comprising the second search term; the first search term, cal corresponds to the content of contacts application)
Claims 14 and 18 are rejected under the same rationale as claim 6.

Claim 7.	The method of claim 1, wherein the sending further comprises sending the first search term to the second application, for performing the search further based on the first search term. (Djabarov, col. 10, l. 61-col. 11, l. 18, suggested list includes at least one completion suggestion such as Calvin Armstrong based on a search performed on the content of a second application, i.e., contacts application; LeBeau, col. 7, ll. 11-39, col. 11, ll. 12-40, search terms are sent to a second application, e.g., OS, Media Player, Search Service)
Claims 15 and 19 are rejected under the same rationale as claim 7.

Claims 8, 16, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Djabarov and LeBeau as applied to dependent claims 7, 15 and 19, in view of HREHA, Pub. No.: US 2016/0299977 (HREHA).

Claim 8.	Djabarov as modified by LeBeau taught the method of claim 7 by determining at least a portion of the first search term is included in the content of the second application. (Djabarov, FIG. 3, “Calvin Armstrong”, a content of Contacts application, is suggested in response to “cal” as entered by the user)
Djabarov as modified did not teach but HREHA teaches determining that the first search term appears a threshold number of times within the content of the second application. (¶129, wherein a record/an application is selected based on the how well the content of the record matches the query tokens).
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing determining that the first search term appears a threshold number of times within the content of the second application because doing so would provide an additional measure for selecting a relevant app/result based on the user input in Djabarov as modified. 
Claims 16 and 20 are rejected under the same rationale as claim 8.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dessau, Patent No.: US 11,170,017, col. 5, l. 8-col. 6, l. 44:
Query input module 108 may be configured to receive an input relating to a query. In one scenario, the received input may correspond to a portion of a query that a user has not yet submitted or otherwise completed. The received input may, for instance, represent at least a portion of a query that the user may submit. In another scenario, the received input may correspond to a complete query… Suggestion module 110 may be configured to determine suggested ones of the predefined sources, suggested ones of information items of the predefined sources, one or more suggested keywords, or other suggestions based on the received input. Suggested sources, information items, or keywords may facilitate the discovery of search queries and enhance searching capabilities… the source suggestions (e.g., Source 1, Source 2, Source 3, etc.) may identify sources with source names that include terms or phrases relating to the portion of the query or the predicted query, sources that include information items that indicate terms or phrases relating to the portion of the query or the predicted query, or other related sources. The source suggestions may, for example, be determined based on frequency that the information items of the respective sources indicate the related terms or phrases ( e.g., selecting source suggestions from sources with the greatest amounts of information items that indicate the related terms or phrases are selected as source suggestions, sources with the greatest average frequencies of the related terms or phrases in their respective information items, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159